Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 02/28/2022.
2. Claims 12-18, and 22-34 are pending in the application.
3. Claims 12-18, and 22-34 have been rejected.
Response to Arguments
4.	Applicant's arguments with respect to claims 12-18, and 22-34 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al hereafter Hartman (US pat. App. Pub. 20110126179) and in view of Ekambaram et al hereafter Ekambaram (US pat. Appl. Pub. 20170212752) and in view of Karlberg (US pat. App. Pub. 20080040490).   
6.	As per claim 12, Hartman discloses a computer-implemented method of preparing a software application for download, the method comprising: receiving source information comprising source code for a software application, wherein the source code comprises a source code portion for each of a plurality of features of the software application, and wherein the source code is used for building a respective specific application (paragraphs: 2-3, 13-17, and 29-30; wherein it emphasizes that the source code source information is received and the source code comprises a source code portion for each of a plurality of fucntion of the software application. This source code is used for building a respective specific application); receiving a plurality of settings, each setting identifying a subset of the plurality of features; identifying the source information for each of the plurality of settings; building respective specific applications for each of the plurality of settings using the identified respective sets of source code portions within the source information; storing the specific applications (paragraphs: 4, 20-27, 32-33; wherein it elaborates receiving a plurality of settings, each setting identifying a subset of the plurality of functions which identifying the source database information for each of the plurality of settings. Then, it builds respective specific applications for each of the plurality of settings using the identified respective sets of source code portions within the source database information). Although, Hartman mention identifying the source information for each of the plurality of settings. He does not specifically disclose identifying a respective set of source code portions. However, in the same field of endeavor, Ekambaram discloses identifying a respective set of source code portions (paragraphs: 2-4, 21-25).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ekambaram’s teachings of identifying a respective set of source code portions with the teachings of Hartman, for the purpose of effectively building the application features with appropriate source code.
Although, Hartman mentions storing the application and make that application available to users. He does not expressly discloses downloading of each specific application in response to a download request. However, in the same field of endeavor, Karlberg discloses downloading of each specific application in response to a download request identifying the respective setting (paragraphs: 19-20, 23-24). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Karlberg’s teachings of downloading of each specific application in response to a download request identifying the respective setting with the teachings of Hartman, for the purpose of effectively storing the specific application ready to download for user in response of request identifying respective configuration.  
7.	As per claim 13, Hartman discloses the method wherein the plurality of features comprise one or more of: country specific adaptations; device specific adaptations; a language of a user interface provided by the software application; functionality specific to a service provider of a service provided using the software application; a payment functionality; a content viewing functionality; a content catalogue functionality; a media player; a social media functionality; a content commenting functionality and an account management functionality (paragraphs: 10, 17, 24).  
8.	As per claim 14, Hartman discloses the method wherein, wherein the software application is a media consumption application comprising a video streaming functionality (paragraphs: 13, 20).  
9.	As per claim 15, Hartman discloses the method wherein, wherein the software application comprises chapters, each having a specific functionality, and each chapter has one or more corresponding source code portions; and wherein identifying a respective set of source code portions for each of the chapters with each of the plurality of settings; building a respective specific application comprises building a respective specific application with each of the plurality of settings for each of the chapters using the respective sets of source code portions; and storing the specific applications comprises storing the specific applications for each chapter for downloading of each specific application in response to a download request identifying the respective setting and chapter (paragraphs: 16, 22, 28).  
10.	As per claim 16, Hartman discloses the method wherein, wherein the software application comprises a plurality of chapters, each chapter having a specific functionality and each chapter has one or more corresponding source code portions, wherein the source code for each chapter can be tested substantially independently of the source code of the other chapters and the method comprises selecting for each setting a subset of the plurality of chapters required by the setting and identifying the respective set of source code portions within the subset of chapters (paragraphs: 11, 21, 26).  
11.	As per claim 17, Hartman discloses the method wherein, further comprising collecting statistics on usage of features and/or requests for missing features during use of a specific application by one or more users; generating a new setting based on the statistics and the setting of the specific application; building a new specific application for the new setting; and storing the new software application for downloading in response to a download request identifying the new setting (paragraphs: 4, 18).  
12.	As per claim 18, Hartman discloses the method wherein comprising receiving a request for a missing feature from a specific application running at client device; building a new software application comprising the features of the specific application and the missing feature, the new software application corresponding to a new setting; and storing the new software application for downloading in response to a download request identifying the new setting (paragraphs: 14, 23, 27).  
13.	As per claim 22, Hartman discloses the method wherein, wherein identifying the respective set of source code portions within the source information for each of the plurality of settings is based at least on accessing a configuration file that identifies a relevant source code portion for each of the plurality of settings, by parsing the source code, or combinations thereof (paragraphs: 3, 15).  
14.	As per claim 23, Hartman discloses the method, wherein the accessing, the parsing, or combinations thereof, is based at least on performing a keyword text search associated with each of the plurality of settings, performing a search for pre-defined flags associated with the set of source code portions, or combinations thereof (paragraphs: 2, 29).  
15.	As per claim 24, Hartman discloses the method wherein comprising re-generating an existing specific software application based on receiving an indication of a change in source code, configuration information, feature settings, or combinations thereof; and storing the re-generated specific software application for downloading in response to a download request (paragraphs: 12, 30, 33).   
16.	Claims 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al hereafter Hartman (US pat. App. Pub. 20110126179) and in view of Ekambaram et al hereafter Ekambaram (US pat. Appl. Pub. 20170212752).
17.	As per claim 25, Hartman discloses a method for preparing a software application for download, the method comprising: accessing source information including source code for a software application including one or more features, wherein the source code comprises a source code portion for each of the one or more features, and wherein the source code is used for building a respective specific application (paragraphs: 2-3, 13-17, and 29-30); accessing one or more settings, each setting corresponding to a subset of the one or more features; for each of the one or more settings, identifying within the source information; and building, based at least on the identified set of source code portions within the source information, a specific application for each of the one or more settings (paragraphs: 4, 20-27, 32-33).  
Although, Hartman mention identifying the source information for each of the plurality of settings. He does not specifically disclose identifying a set of source code portions. However, in the same field of endeavor, Ekambaram discloses identifying a set of source code portions (paragraphs: 2-4, 21-25).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Ekambaram’s teachings of identifying a set of source code portions with the teachings of Hartman, for the purpose of effectively building the application features with appropriate source code.
18.	As per claim 26, Hartman discloses the method comprising storing the specific application for each of the one or more settings for download in response to a download request identifying a respective setting (paragraphs: 17, 32).  
19.	As per claim 27, Hartman discloses the method, wherein each of the one or more features comprises one or more of a location-based feature, device-based feature, user-based feature, service provider-based feature, e-commerce-based feature, viewing-based feature, organization-based feature, social-media based-feature, account-management-based feature, or combinations thereof (paragraphs: 10, 17, 24).  
20.	As per claim 28, Hartman discloses the method, wherein the software application is a media consumption application comprising a video streaming functionality (paragraphs: 13, 20).  
21.	As per claim 29, Hartman discloses the method, wherein the software application includes one or more chapters, each of the one or more chapters having a specific functionality, and each having one or more corresponding source code portions (paragraphs: 21, 34).  
22.	As per claim 30, Hartman discloses the method, wherein the one or more corresponding source code for each chapter can be tested independent from source code for the other chapters (paragraphs: 16, 22, 28).  
24.	As per claim 31, Hartman discloses the method, comprising collecting statistics on usage of features, requests for missing features during use of a specific software application by one or more users, or combinations thereof; generating a new setting based on the collected statistics; building a new specific application for the new setting; and storing the new specific application for download in response to a download request identifying the new setting (paragraphs: 4, 18). [AltContent: rect]25.	As per claim 32, Hartman discloses the method receiving a request for a missing feature from a specific application running at a client device; building a new software application comprising at least the missing feature; storing the new software application comprising at least the missing feature for download in response to a download request identifying the missing feature (paragraphs: 14, 23, 27).  
26.	As per claim 33, Hartman discloses the method, wherein identifying the set of source code portions from within the source information for each of the one or more settings is based at least on accessing a configuration file that identifies a relevant source code portion for each of the one or more settings, on parsing the source code, or combinations thereof (paragraphs: 3, 15).  
27.	As per claim 34, Hartman discloses the method, wherein the accessing, the parsing, or combinations thereof, is based at least on performing a keyword text search associated with each of the one or more settings, performing a search for pre-defined flags associated with the set of source code portions, or combinations thereof (paragraphs: 2, 29).   
Citation of References
28. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Berg et al (US pat. app. Pub. 20120096445): discusses providing portability of partially accelerated signal processing applications may include receiving target information descriptive of accelerated function availability of a target hardware platform, receiving source code for an application and defining functions associated with the application, at least one of the functions being capable of accelerated implementation in the target hardware platform, and causing compiling of an executable code including either an at least partially hardware accelerated implementation or a processor-based implementation based on the target information. A corresponding apparatus and computer program product are also provided.  
Prashanth (US pat. App. Pub. 20090265716): elaborates that providing a feature to a software application (12) comprises an intercepting component (14) and a service providing component (18). The service providing component (18) comprises code adapted for providing said feature to said application (12). The intercepting component (14) comprises code adapted for intercepting a first user interaction with said application (12) and communicating the intercepted user interaction to the service providing component (18). The code of the service providing component (18) is adapted to provide said feature to said application (12) by communicating, to said application (12), a simulation of at least one second user interaction with said application (12), based upon the intercepted first user interaction communicated by the intercepting component (14).  
Conclusion

29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad W. Reza whose telephone number is 571-272-6590.  The examiner can normally be reached on M-F (9:00-5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436